DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pockets must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claims 2 and 3 are missing a period after the claim number.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “blowdown” in line 1 and “blowoff” in at least line 5, it would be preferable to have consistent language throughout the claims.
Claim 1 recites “it” in line 2, it is unclear what this is referring to.
Claim 1 recites “the protective tight volume” in line 2 there is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites “protection tight volume” in line 2 and “protective tight volume in at least line 11, it would be preferable to have consistent language throughout the claims.

Claim 1 recites “the pockets” in line 4, there is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites “the steam header” in line 4, there is insufficient antecedent basis for this limitation in the claims.
	Claim 1 recites “blowoff lines from the salt compartment, from the lower casing component and pockets of the primary circuit headers” it is unclear if the “from the lower casing component and pockets of the primary circuit headers” is coming from the blowoff lines or connected to each steam generator which includes the group comprising “steam header”, “feed water supply pipeline”, “blowoff lines”.
	Claim 1 recites “pockets” in line 6 it is unclear if these are the same pockets as above.
	Claim 1 recites “the primary circuit headers”, there is insufficient antecedent basis for this limitation in the claims.  It seems like it should be -the primary coolant headers-.
	Claim 1 recites “the steam generator” in line 7, it is unclear which of the four steam generators this is referring to.
	Claim 1 recites “the common blowdown header”, in line 8, there is insufficient antecedent basis for this limitation in the claims.
	Claim 1 recites “the regenerative heat exchanger inlet” in lines 8-9, there is insufficient antecedent basis for this limitation in the claims.

	Claim 1 recites “the blowdown aftercooler” in line 9 there is insufficient antecedent basis for this limitation in the claims.
	Claim 1 recites “the drain cooling line”, in line 10 there is insufficient antecedent basis for this limitation in the claims.
	Claim 1 recites the active water treatment system” in lines 11-12, there is insufficient antecedent basis for this limitation in the claims.
	Claim 1 recites “the outlet” in line 15, it is unclear which outlet this is referring to.
	Claim 1 recites “the common pipeline” there is insufficient antecedent basis for this limitation in the claims.
	Claim 2 recites “the steam generator drain and discharge pipeline” in lines 2-3 there is insufficient antecedent basis for this limitation in the claims.
	Claim 2 recites “the water drain tank” there is insufficient antecedent basis for this limitation in the claims.
	Claim 3 is rejected for its incorporation of independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lakhov et al (US PG Pub. No. 2017/0336066) - similar steam generator.
Lakhov et al (US PG Pub. No. 2017/0321880) - similar steam generator.
Peck (US Patent No. 5,790,619) - drain for nuclear steam generator.
Brigante (US Patent No. 4,406,794) - blowdown for steam generator.
Sprague (US Patent No. 3,130,713) - blowdown for steam generator.
Jawor (US Patent No. 4,649,019) - drain for nuclear steam generator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762